                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ROMA CONCRETE CORP. and                                         CIVIL ACTION
 ROBERT D. SCARDUZIO,
                                                                 NO. 19-1123
           v.

 PENSION ASSOCIATES



                                     ORDER RE: MOTION TO DISMISS

         AND NOW, this 3rd day of June, 2019, upon consideration of Defendant’s Motion to

Dismiss (ECF 3) and Plaintiffs’ Response thereto (ECF 7), and for the reasons set out in the

accompanying Memorandum, it is hereby ORDERED that Defendant’s Motion is GRANTED,

without prejudice, and with leave to amend the Complaint within fourteen (14) days.



                                                                           BY THE COURT:

                                                                           /s/ Michael M. Baylson

                                                                           _________________________
                                                                            Michael M. Baylson, U.S.D.J.



O:\CIVIL 19\19-1123 Roma Concrete Corp v Pension\19cv1123 MTD Order.docx
